Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 1 of 42 Page|D: 2

WARSHAW LAW FIRM, LLC
Julie Warshaw, Esq. (ID#027931993)
266 King George Road, Suite I
Warren, New Jersey 07059

Phone: (973) 433-2121

Fax: (973) 439-1047
iwarshaw@Warshawlawtirm.com
Attorneys for PlaintiH`

 

JENNIFER VITELLA AND
JOSEPH ATTILIO,
Plaintiffs

RUTGERS, THE sTATE UNIVER-}

SITY OF NEW JERSEY, THE
BOARD ()F GOVERNORS, IN
THEIR OFFICIAL CAPACITIES,

THE BOARD oF TRUSTEES, IN §

THEIR OFFICIAL CAPACITIES,

ROBERT BARCHI, INDIVIDUAL~ :
LY AND AS PRESIDENT OF RUT~ :
GERS THE STATE UNIVERSITY, :

EUGENE MURPHY, INDIVID-
UALLY AND IN HIS OFFICIAL
CAPACITY AS ASSOCIATE
VICE PRESIDENT FOR
INTERNATIONAL & GLOBAL
AFFIARS, DR. LAURA GATZ-

KIEWICZ, INDIVIDUALLY AND :
IN HER OFFICIAL CAPACITY AS :

RESIDENT DIRECTOR,
RUTGERS IN SPAIN
LAUREN WINOGRON, INDIV-

IDUALLY AND IN HER OFFICIAL:

CAPACITY AS SENIOR
PROGRM COORDINATOR,
DONALD HEILMAN
INDIVIDUALLY AND IN I-HS
OFFICIAL CAPACITY AS
DIRECTOR OF STUDENT

UNTI`ED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

CASE NO.:
CIVIL ACTION

COMPLAINT

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 2 of 42 Page|D: 3

LEGAL SERVICES
JOHN DOES 1-100
Defendants

 

Plaintiffs, Jennifer Vitella and Joseph Attilio, by way of Complaint do
hereby state:

PARTIES
l. Plaintiff, Jennifer Vitella, (hereinafcer “Plaintifl”) was at all times relevant
hereto a student at the Rutgers School of Arts & Sciences and a resident of 1854
Arena Drive, Hamilton 08610 in the State of New Jersey. Plaintifi` began as an
undergraduate student at the Rutgers School of Arts & Sciences in September 2016
with two (2) declared majors, one (1) of which was Spanish.
2. Joseph Attilio is Plaintift’s husband.
3. Under the Doctrine ofRespondeat Superior, said Defendants are liable for
the acts of its oHicials, agents, servants, employees, representatives and/or
appointees. Said individual Defendants are each being sued in their individual and
official capacities. Said Defendants’ primary place of business is 83 Somerset
Street, New Brunswick, New Jersey.
4. At all relevant times, the Board of Trustees, Rutgers, The State University of
New Jersey and the Board of Governors, under the Doctrine of Respondeat
Superior, said Defendants, are liable for the acts of its officials, agents, servants,

employees, representatives and/or appointees. Said Defendants are each being

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 3 of 42 Page|D: 4

sued in their official capacities. Said Defendants’ make decisions as to the status
of students and programs Their primary place of business is 83 Somerset Street,
New Brunswick, New Jersey.

5. At all relevant times, Robert Barchi, President of Rutgers, The State
University of New Jersey, under the Doctrine of Respondeat Superior, said
Defendant, is liable for the acts of its officials, agents, servants, employees,
representatives and/or appointees. Said Defendant is being sued in his individual
and official capacity. Said Defendant’s primary place of business is Winants Hall,
7 College Avenue, 2nd Floor, New Brunswick, NJ 08901.

6. At all relevant times, Defendant Eugene Murphy, individually and in his
official capacity as the Assistant Vice President for International and Global
Af`f`airs, under the Doctrine ofRespondeat Superior, said Defendant, is liable for
the acts of its officials, agents, servants, employees, representatives and/or
appointees. Said Defendant is being sued in his individual and official capacity.
Said Defendant’s primary place of business is located at 30 College Ave., New
Brunswick, New Jersey 08901.

7. At all relevant times, Defendant Dr. Laura Gatzkiewicz, individually and in
her official capacity as the Resident Director of Rutgers in Spain, discriminated

against Plaintiff and violated her rights. Said Defendant’s primary place of

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 4 of 42 Page|D: 5

business is located at C/Guillem de Castro, 53-12, 46007 Valencia, Spain, but she
is also a faculty member of Rutgers, The State University of New Jersey.

8. At all relevant times, Defendant, Lauren Winogron, individually and in her
official capacity as the Senior Program Coordinator, has violated Plaintiff’s legal
rights and discriminated against Plaintiff. Said Defendant’s primary place of
business is located at 102 College Ave., New Brunswick, New Jersey 08901.

9. At all relevant times, Donald Heilman, individually and in his official
capacity as the Director of Student Legal Services, has violated Plaintiff’s legal
rights and discriminated against Plaintiff. Said Defendant’s primary place of
business is located at Tillett Hall, Room 247; 53 Avenue E Piscataway, New Jersey
08854.

10. Pursuant to the Doctrine of Respondeat Superior, all said Defendants are
liable for the acts of its officials, agents, servants, employees, representatives
and/or appointees.

ll. At all relevant times, John Doe 1 was a fellow undergraduate student in the
same program as Plaintiff. Said Defendant’s place of business is unknown at this
time. He/she was allegedly involved with making false complaints against

Plaintiff.

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 5 of 42 Page|D: 6

12. At all relevant times, Defendants John Does 2-100 are unknown at this time
but are believed to be individually and in their official capacities to have violated

Plaintiff’s legal rights and discriminated against Plaintiff.

JURISDICTION AND VENUE
1. Jurisdiction is proper under 28 U.S.C. §133 1, because Rutgers, The State
University of New Jersey is located within Middlesex County, New Jersey.
2. Venue is proper pursuant to R. 4:3-2(a) because it lies where the cause of action
arose. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.
Section 1331, based on federal questions and issues in this case arising under
Federal Law and other applicable provisions of Federal Law, the U.S. Constitution,
as well as State Law.
3. Venue is properly fixed in this Court under 28 U.S.C. Section 1391 and other
applicable provisions of F ederal Law as all parties reside or are located in and all
known violations of Federal and State Law and the U.S. Constitution took place in
New Jersey and the amount in controversy exceeds the required amount for
purposes of establishing jurisdiction in Federal Court.
4. The issues in this matter are ripe for consideration by this Court because J.V. has
been and continues to be discriminated against due to her disability, she has been

denied equal access to educational services and her rights under Federal and State

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 6 of 42 Page|D: 7

laws have been violated. Plaintiff reserves her right to bring forth other claims
against defendants upon discovery of such,

FACTS COMMON TO ALL COUNTS
. Plaintiff applied for and was accepted to participated in a six (6) month study
abroad program in the Kingdom of Spain offered by Defendant Rutgers, The State
University of New Jersey (hereinafter “Rutgers”).
. Plaintiff paid Defendant Rutgers a tuition of $26,000 to participate in the study
abroad program.
. Prior to the study abroad program Plaintiff was diagnosed with several physical
and psychological conditions, including but not limited to bipolar disorder, and
Plaintiff was taking prescription medication to control her conditions.
. Plaintiff’s bipolar condition qualified her for a §504 plan under the Rehabilitation
Act of1973. See 29 U.S.C. §701, et seq.
. Defendants were aware of Plaintiff"s physical and psychological disabilities and
aware of Plaintiff’s special needs as a result of her disabilities and as such, issued
Plaintiff a 504 Plan, which included accommodations and services and it was in
effect during the relevant timeframes.
. On or about Nov. 22, 2017, prior to participating in the study abroad program
Plaintiff was given a Letter of Accommodation from Brian Maher, Disability

Services Coordinator for Rutgers University, which Plaintiff provided to her study

Case 3:18-cV-14972-I\/|AS-T.]B Document 1-1 Filed 10/15/18 Page 7 of 42 Page|D: 8

abroad professors, as well as Lauren Winogron, Senior Program Coordinator, and
Laura Gatzkiewicz, Resident Director of Rutgers in Spain,

7. Plaintiff was also designated as a “Student Receiving Notes” by Bob Loder of the
Office of Disability Services, Rutgers. 'l`his means that another student, or the
professor, was designated to take and download notes for Plaintiff as part of her
disability accommodation

8. For several months Plaintiff was in contact with Brian Maher, Disability Services
Coordinator, Lauren Winogron, Senior Program Coordinator, and Laura
Gatzkiewicz, Resident Director of Rutgers in Spain, to address Plaintiffs special
needs prior to the start of and during the study abroad program.

9. By way of example, but not limited to, Plaintiff provided Defendants with a
complete list of her medical conditions and medications

lO.By way of further example, but not limited to, on or about December 21, 2017,
Laura Gatzkiewicz sent an email to Plaintiff advising her that she had consulted
with a pharmacist in the Kingdom of Spain and with the Spanish National Police
about Plaintiff’s medications Ms. Gatzkiewicz told Plaintiff that according to the
local pharmacist “nearly all the medications on [your list] are available through a
normal pharmacy in Spain with a doctor’s prescription.” She also advised Plaintiff
that if she chose to bring five (5) months of medication with her, then Plaintiff

would be stopped and questioned by the Spanish National Police, but may be

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 8 of 42 Page|D: 9

allowed to bring her medications into the Kingdom of Spain, if Plaintiff showed
the Spanish National Police her Visa and all of her medical prescriptions and
documentation Ms. Gatzkiewicz did not identify which, if any, of Plaintiff’s
medications would not be allowed into the Kingdom of Spain or which would be
unavailable in the Kingdom of Spain, Upon information and belief Ms.
Gatzkiewicz did not consult with a doctor in the Kingdom of Spain regarding
Plaintiff s medication

l 1.Almost immediately upon arrival in the Kingdom of Spain, Plaintiff began voicing
concerns to Ms. Gatzkiewicz about the accommodations and that she wanted to
return to the United States. By Way of example, but not without limitation,
Plaintiff advised Ms. Gatzkiewicz that due to her physical condition, it would be
difficult for her to do laundry and other necessary chores. Ms. Gatzkiewicz’s
advice was to “[g]ive it a few more days.”

12.Plaintiff had trouble making an appointment With a doctor to obtain prescriptions
for her medications because her insurance company Was refusing to pay for the
doctor’s visits and the medication Plaintiff voiced this concern to Dr. Maria J.
Zarza and Laura Gatzkiewicz. Ms. Zarza advised Plaintiff, once she was already
in the Kingdom of Spain, that she would need to see Dr. Jose Salazar at Bionexum
Health Center to obtain prescriptions for her medications, but that her insurance

provider would have to first provide a guarantee of payment to the clinic. Ms.

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 9 of 42 Page|D: 10

Gatzkiewicz advised Plaintiff to contact an organization known at Intemational
SOS for help. At this point Plaintiff needed prescriptions for Vyvanse,
Methylphenidate and a Butrans patch. Plaintiff was advised by Intemational SOS
that she would have to pay for her doctor’s appointments and prescriptions out-of-
pocket while Intemational SOS negotiated with the insurance company.

13.Plaintiff's cell phone did not have international calling and she had to coordinate
her efforts With Intemational SOS through email and enlist the help of Plaintist
husband.

14.0n or about January 8, 2018 Plaintiff was advised for the first time by Intemational
SOS that she would not be able to obtain prescriptions for Latuda in the Kingdom
of Spain,

15.0n or about January 14, 2018 Plaintiff contacted Laura Gatzkiewicz and advised
her that there was an issue with the note-taking assistance that Plaintiff was
approved to receive. Ms. Gatzkiewicz offered to give Plaintiff her notes but Ms.
Gatzkiewicz cautioned Plaintiff that all the notes would be handwritten and not
typed. Plaintiff was also advised that at least one (1) other student refused to share
her notes with Plaintiff.

l6.Plaintiff requested a “word bank” as a reasonable accommodation to assist her with

her classroom work. She made this request to Brian Maher, Mr. Maher advised

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 10 of 42 Page|D: 11

that the decision to provide Plaintiff with a “word bank” was solely within the
discretion of the professor. Plaintiff’s request was denied by the professor.

17.0n or about January 26, 2018 Plaintiff learned for the first time from Intemational
SOS that her prescription for Marinol from the United States could not be filled in
the Kingdom of Spain, as that drug was neither commercially sold nor was it
“legal” in the Kingdom of Spain

18.0n or about January 28, 2018 Plaintiff complained to Lauren Gatzkiewicz that the
other students in the program were ostracizing her, either in part or in whole
because of Plaintiff’s age and physical and psychological disabilities. The other
students refi\sed to participate in group activities with Plaintiff and refused to allow
Plaintiff to join them during meals and outings. These are the same students who
were supposed to be providing Plaintiff with copies of their class notes as part of
Plaintiff’s disability accommodation Plaintiff also voiced this complaint to Laura
Gatzkiewicz through text messages on several occasions and Ms. Gatzkiewicz
stated that she was helpless to resolve the issue. Ms. Gatzkiewicz’s advice was for
Plaintiff to see her social isolation as an adventure and use it as an opportunity to
explore the Kingdom of Spain on her own Ms. Gatzkiewicz also said on one (1)
occasion that she could not have dinner with Plaintiff because it “was to [sic]

political.”

10

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 11 of 42 Page|D: 12

19.At the time that Plaintiff participated in the study abroad program, she was forty-
two (42) years old. Since Plaintiff was older than the other students in the
program, she was often shunned and left out of social activities.

20.Plaintiff brought this fact to the attention of Laura Gatzkiewicz, and her advice to
Plaintiff was to “take a warm bath or walk.”

21 .Plaintiff wrote a letter to Lauren Winogron complaining about her treatment in the
program and about the discrimination against her due to her disabilities She was
very open about her disabilities before going on the study abroad program and
while in Spain, she was not provided with the accommodations she was entitled to
receive. She was left on her own to determine how to obtain medications and she
was denied assistance with and accommodations and services for her disabilities.

22.Within two (2) days of Plaintiff writing her complaint letter, Plaintiff was told that
the Dean wanted to speak to her.

23.Plaintiff was suddenly advised that another student in the program allegedly
complained that Plaintiff offered her prescription medication and that Plaintiff Was
required to have a conference call with Associate Vice President Eugene Murphy,

24.Plaintiff asked the Office of the Ombudsman at Rutgers for legal assistance and
she was referred to Donald Heilman. Plaintiff attempted to contact Mr. Heilman

several times by email about this situation but never received a response.

11

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 12 of 42 Page|D: 13

25.Plaintiff denied the allegations made against her and several times requested a
copy of the student’s complaint, and each request was denied by Defendants.

26.Plaintiff was allegedly accused of offering the student Percoset, which was not a
medication that she had, or was prescribed, or used for her medical or emotional
issues. The allegations were false.

27 .Just a few days after Plaintiff`s complaint letter, on or about January 29, 2018,
Plaintiff was informed by Associate Vice President Eugene Murphy that she was
being terminated from the program immediately and that she would have to make
arrangements to return to the United States at her own expense.

28.During the conference call Eugene Murphy stated that he spoke with Plaintiffs
doctors in the Kingdom of Spain, without Plaintiff’s knowledge or consent and
without any HIPAA release, and that he decided to dismiss her from the program
and that she would need to make arrangements, at her own expense, to return to the
United States. The Dean apparently indicated that the reason she was being
dismissed Was because when he spoke to her doctors in Spain, they apparently
indicated that her Lithium dosage had been lowered and he mentioned this alleged
student complaint, There was no investigation into the allegations and no
complaint was ever produced.

29.0n or about February l, 2018 Plaintiff’s access to the building where she was

living in the Kingdom of Spain was revoked by Climatizacic')n Ausias March.

12

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 13 of 42 Page|D: 14

30.Having been told that she was being dismissed from the program and was falsely
accused, Plaintiff felt pressured and that she had no choice but to withdraw from
the program for medical reasons. She advised Ms. Gatzkiewicz of this decision,
and that information in turn was communicated to Eugene Murphy,

31.Eugene Murphy immediately contacted Plaintiff and advised her that she needed to
submit her request for medical leave right away and, if she did so, then he would
not act upon the letter of dismissal.

32.0n or about February 5, 2018 Plaintiff submitted a Leave of Absence Request that
was granted by Defendants.

33.0n or about February 5, 2018 Plaintiff emailed Donald Heilman about a complaint
for discrimination form that Mr. Heilman was supposed to email to Plaintiff, but
never did. She repeatedly reached out to him to determine her rights to appeal and
she did not receive any response B‘om him.

34.Upon returning to the United States Plaintiff had all of her medications refilled and
then sent an email on February 9, 2018 to Eugene Murphy requesting that she be
admitted back to the study abroad program and complete her studies in the
Kingdom of Spain, That request was denied.

35.While studying abroad in the Kingdom of Spain one of Plaintiff’s medication

became less effective and she was unable to get some medications as well.

13

 

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 14 of 42 Page|D: 15

Plaintiff s doctors in Spain recommended that she lower her Lithium dosage and
her doctor in the United States agreed and the dosage was lowered.

36.By way of explanation for the decision to dismiss Plaintiff from the program, Mr.
Murphy stated that he spoke with Plaintiff’s two (2) doctors in Spain about her
bipolar condition and that the doctors advised Mr. Murphy that they had lowered
Plaintiff s Lithium dosage.

37.Any conversation between Eugene Murphy and Plaintiff’s two (2) doctors in Spain
were without her knowledge and consent and in violation of the HIPAA laws.

38.Mr. Murphy also stated that Plaintiff was being dismissed from the program
because another student alleged that Plaintiff had offered to give him/her Percoset,

39.Plaintiff requested information about the student who lodged this complaint and a
copy of same, and Eugene Murphy refused to provide Plaintiff with any
information

lO.Percoset is not a medication that Plaintiff was taking to control her bipolar
condition or for any of her other medical issues. Plaintiff did not have possession
of Percoset at any time on her trip to Spain

ll .When Plaintiff returned to the United States, she received a bill from Rutgers
University for reimbursement for her financial aid in the approximate amount of
$13,000. Not only was Plaintiff removed from her study abroad program due to her

disabilities and in retaliation for complaining about the program, but she was then

14

 

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 15 of 42 Page|D: 16

unable to continue her studies at Rutgers as an undergraduate because she would
not be admitted back into the University without first paying the outstanding
financial aid amount.

42.When Eugene Murphy dismissed her from the program, Plaintiff immediately
requested information about how to go about filing an appeal. Eugene Murphy
denied her that right.

43.Plaintiff’s counsel sent a letter dated July 22, 2018 to Barbara Turen, Esq., attorney
for Rutgers indicating that Plaintiff’s 504 Plan was violated. On July 23, 2018,
Ms. Turen indicated that she was sending it to “the OGC disputes for further
action.”

44.To date, there has been no response or resolution to these issues. Plaintiff remains
out of school and unable to complete her undergraduate degree.

45.Since being dismissed from her study abroad program, Plaintiff was never afforded
any hearing, informal or formal, she was denied a copy of the complaint against
her by the alleged student, she was denied access to her classes and denied the
ability to complete her degrees.

46.Since being dismissed from her study abroad program, Plaintiff has suffered from
Post-Traumatic Stress Disorder, significant anxiety, and a worsening of her
physical and psychological conditions, related to this dismissal. Plaintiff was

denied her rights without any due process and is now unable to complete her

15

Case 3:18-oV-14972-I\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 16 of 42 Page|D: 17

degrees or go back to her study abroad program, She has incurred significant costs
and medical expenses related to her conditions and her inability to obtain her
degrees has damaged her ability to obtain employment

47.0n October 11, 2018, Dr. Kani Ilangovan confirmed that she has been under
psychiatric care fi‘om February 22, 2018 through present, and that she was/is
suffering from symptoms of Post~Traumatic Stress Disorder due to being expelled
from her program in Spain, According to Dr. Ilangovan, Plaintiff is too distraught
to seek help or make a legal decision in her best interest.

48.Plaintiff continues to suffer damages as a direct and proximate result of the
deliberate, intentional, discriminatory actions and inactions of defendants in this
matter.

49.Plaintiffs have filed a motion to allow them to file a late notice of tort claim.

mmr_<n§
(29 U.S.C. §701, et seq., THE REHABILITATION ACT OF 1973)
50.Plaintif`fs repeat, re-allege, and incorporate each and every allegation and claim set
forth above with the same force and effect as though fillly set forth herein
51.Under Section 504, no otherwise qualified individual with a disability shall, solely
by reason of her or his disability, be excluded from the participation in, be denied
the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance 29 U.S.C. § 794.

16

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 17 of 42 Page|D: 18

52.To establish a violation of Section 504, a plaintiff must show that: (a) s/he is an
individual with a disability; (b) s/he is otherwise qualified for participation in the
program; (c) the program the plaintiff is challenging receives federal financial
assistance; and (d) s/he was subjected to discrimination under the program solely
on account of his/her disability. Nathanson v. Med. College of Pennsvlvania, 926
F.2d 1368, 1380 (3d Cir.l99l).

53.J.V. meets the criteria to establish a violation of Section 504 of the Rehabilitation
Act. J.V. is disabled because she has a diagnosis of several physical and
psychological disabilities Due to her disabilities, she has a substantial limitation
on major life activities of learning. She is otherwise qualified to participate in
school activities as she did all her life in school and in college. She is otherwise
qualified to participate in Defendant University’s educational and study abroad
programs She was issued a Section 504 Plan by the Defendants, which they
violated by not providing the necessary accommodations and services to her while
on the study abroad program, As soon as she made a complaint to that effect, she
Was terminated fi'om the program due to her disabilities

54.Rutgers University is a public facility and school that receives federal fimding and
assistance from the United States Department of Education and the New Jersey

Department of Education.

17

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 18 of 42 Page|D: 19

55.J.V. was excluded from the participation in, denied the benefits of`, and subjected to
discrimination by the University and a University program by University
employees both in the United States and in Spain,

56.The University knew before Plaintiff was accepted to and went on the study abroad
program that she was a student with disabilities yet, discriminated against her by
choosing to dismiss her from the study abroad program due to her disability and
the manifestations therefrom.

57.Her disability was used as a means of discrimination and as a result, she was
removed from the study abroad program and is being prevented from returning to
her undergraduate program at the University due to the financial penalties lodged
against her, thereby denying her access to education and to a public entity. Said
financial penalties resulted directly from her being removed from the study abroad
program,

58.As a result of Defendants’ violations of` his rights under Section 504, J.V. suffered
and continues to suffer the loss of education, humiliation, shame, isolation,
anxiety, emotional distress, Post-Traumatic Stress Disorder, economic losses, and
aggravation of her disability entitling her to compensatory damages in an amount
to be determined at trial.

M

(Violation of Americans With Disabilities Act and the Americans With
Disabilities Amendment Act)

18

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 19 of 42 Page|D: 20

59.Plaintiff`s repeat, reallege, and incorporate each and every allegation set forth above
with the same force and effect as if such allegations are set forth at length herein
60.Under Title II of the ADA, no “qualified individual with a disability” shall, by
reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity. 42 U.S.C. § 12132.
61.The term “qualified individual with a disability” means an individual with a
disability who, with or without reasonable modifications to rules, policies, or
practices . . . meets the essential eligibility requirements for the receipt of services
or the participation in programs or activities provided by a public entity. 42 U.S.C.
§ 12131(2).
62.To establish a violation under Title ll of the ADA, a plaintiff must show the same
elements as under Section 504, except plaintiff need not show that a defendant is a
recipient of federal financial assistance, but rather that the defendant is a “public
entity.” A.H. ex rel. M.H. v. New Jersey Dept. of Educ., Slip Copy, 2006 WL
3359644, *4 (D.N.J. 2006).
63.Defendant Rutgers and its staff, employees, administration, and each individually
named defendant have by their actions and inactions, violated J.V.’s rights under
Title II of the ADA as she is a qualified individual with a disability under the

ADA, Defendant Rutgers is a public entity, and J.V. was excluded from the

19

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 20 of 42 Page|D: 21

participation in denied the benefits of, and subjected to discrimination in the
Defendant Rutgers’ education program and study abroad program, solely on
account of her disability. J.V. was denied access to a public entity, school, based
on her disability and the manifestations therefrom.

64.As a result of Defendants’ violations of his rights under Title II of the ADA, J.V.
suffered and continues to suffer the loss of education humiliation shame,
isolation anxiety, Post-Traumatic Stress Disorder, emotional distress, economic
losses, and aggravation of her disability entitling her to compensatory damages in
an amount to be determined at trial.

M

(Violation of the New Jersey Civil Rights Act, hereinafter “NJCRA” and (42
U.S.C. §1983, et seq., THE CIVIL RIGHTS ACT OF 1964)

65.Plaintiffs repeat, reallege, and incorporate each and every allegation set forth above
with the same force and effect as if such allegations are set forth at length herein

66.Pursuant to ILS.A. 10: 6-2 (c) and (d), “Any person who has been deprived of
any substantive due process or equal protection rights, privileges or immunities
secured by the ...Constitution or laws of this State, or whose exercise or enjoyment
of those substantive rights, privileges or immunities have been interfered with or
attempted to be interfered with, by threats, intimidation or coercion by a person

acting under color of law, may bring a civil action for damages.”

20

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 21 of 42 Page|D: 22

67.Pursuant to IM_SA 10:1-2, “Equal rights and privileges of all persons in public
places; All persons within the jurisdiction of this state shall be entitled to the full
and equal accommodations advantages, facilities and privileges of any places of
public accommodation resort or amusement, subject only to the conditions and
limitations established by law and applicable alike to all persons.”

68.42 U.S.C. 1983 states in part, “Every person who...subjects, or causes to be
subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress”

69.All individual defendants set forth herein meet the definition of “person.”

70. J.V. was denied access to Rutgers’ study abroad program and to the University
itself due to her disability in violation of her 504 Plan and without any type of
hearing, informal or formal and without an appeal.

71. Individually named Defendants such as the Dean and the Rutgers’ professors in
Spain, had the responsibility to oversee students with disabilities in the University
and in University programs to ensure that their educational programs and services
met their individual needs As a result of their failures, J.V. was denied equal

protection for failure to provide J.V. with notice and a hearing before being

21

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 22 of 42 Page|D: 23

excluded from school, thereby denying J.V. her Constitutional right to access to
public education

72.A public University meets the definition of a public place and J.V. is entitled to
equal accommodation to said public place. The Dean made a decision to retaliate
against J.V. for her complaint about the program and to allege false allegations
against J.V. to try to justify his actions and discrimination The Dean also allegedly
violated J.V.’s rights under the I-HPAA laws because he claimed he spoke to both
of her doctors in Spain, when he did not and did not have any consent to do so. He
did gain access to her personal medical information without her consent or
knowledge He denied J.V. the right to an education due to her disabilities

73.Plaintiff Was deprived of her right to Due Process under the 14th Amendment, as
she was not afforded notice, or an opportunity for a hearing, or an appeal, prior to
being excluded from the University,

74. J.V. was deprived of her rights under the Equal Protection Clause of the
Constitution because she was treated differently due to her disabilities and the
manifestations thereof and denied equal access to education and protection under
the law.

75.1n violation of the New Jersey Civil Rights Act, J.V. ‘s fundamental right to be free

from tyranny was violated by defendants

22

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 23 of 42 Page|D: 24

76.Defendants, acting under color of law, have interfered with J.V.’s substantive due
process rights, privileges or immunities secured by the Constitution and/or the laws
of the United States and Constitution and/or laws of the State ofNew Jersey.

77. Thus, J.V. has been denied equal rights and privileges of all persons in public
places by Rutgers and all of the named individual defendants in violation of New
Jersey Civil Rights Act and the Civil Rights Act of` 1964.

M
DEFENDANTS VIOLATED 42 U.S.C. §300gg, et seq.; 29 U.S.C. §1181, et
seq,; 42 U.S.C. §1320d, THE HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT

78. Plaintiffs repeat, reallege, and incorporate each and every allegation set forth
above with the same force and effect as if such allegations are set forth at length
herein

79. On or about January 29, 2018, Mr. Eugene Murphy indicated to Plaintiff via
conference call that he had spoken to her doctors in Spain and they indicated that
they had lowered her Lithium dosage.

80.Associate Vice President Murphy did not have any consent or authorization or
signed HIPAA form by Plaintiff indicating that he had any right to speak to her
medical providers or have access to her medical or treatment information

81.This action was in violation of J.V.’s rights under the Health Insurance Portability

and Accountability Act,

23

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 24 of 42 Page|D: 25

82.As a result, J.V. has suffered damages

MLFIV_E
(BREACH oF CoNTRAcT)

83. Plaintiffs repeat, re-allege, and incorporate each and every allegation and
fact set forth above with the same force and effect as though they were fully set
forth at length herein

84. Defendants, through their own conduct, actions and inactions, individually
and in their official capacities breached their tuition contract with Plaintiff.

85. Plaintiffs paid tuition and also had applied for and received financial aid for
the 2018-2019 school year.

86. As a result of the actions and inactions by the Defendants, J.V. was billed
more than $13,000 that she has to pay back to the University before she can be
allowed back to her undergraduate program. Even if this amount was paid, there is
also no guarantee that she will be allowed back to her undergraduate program,

87. This is impossible for her to pay back and she would not have had to pay
this money back but for the actions and inactions of the Defendants in removing
her without cause from the study abroad program.

88. Defendants have breached their own policies and procedures by their actions
and inactions, by their failures to comply with her Section 504 Plan, denying her
accommodations denying her due process rights by terminating her from the study

abroad program and fi‘om the University, denying her the right to attend school

24

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 25 of 42 Page|D: 26

without giving her notice, a hearing, and/or an appeal, as well as Defendants
committed other actions and inactions to be discovered during the course of
discovery.
89. Thus, Plaintiffs have suffered and continue to suffer damages while
Defendants have been unjustly enriched. Defendant Rutgers has been paid its
tuition and yet, terminated J.V. from the study abroad program, Now, J.V. will be
burdened with repaying the financial aid paid to the University in order to be able
to reenroll in the University, There is also no indication that if she is able to pay
this sum, that the University will allow her back into the undergraduate program,
as she was already informed that she will not be allowed back to the study abroad
program,
90. Despite the lack of due process and proof, J.V. was removed from the study
abroad program without any due process, notice, hearing, or appeal and Rutgers
benefited from said action
91. Plaintiffs demand that their tuition agreement be enforced.

MI_§L
(DEFENDANTS ARE LIABLE UNDER SECTION 1983 AND VIOLATED
J.V.’S FIRST AMENDMENT RIGHTS AND HER RIGHT TO FREE

sPEEcH UNDER THE coNsTrTUTroN oF THE sTATE 0F NEW
JERSEY)

25

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 26 of 42 Page|D: 27

92. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact
set forth above with the same force and effect as though they were fully set forth at
length herein

93. Section 42 U.S.C. 1983 states in part, “Every person who...subjects, or
causes to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress.” Under the
First Amendment, [A] school may categorically prohibit lewd, vulgar or profane
language on school property.” Saxe v. State Coll. Area Sch. Dist., 240 F. 3d 200,
2014 (3d Cir. 2001). [A] school may regulate school-sponsored speech. . .on the
basis of any legitimate pedagogical concem.” Hazelwood School District v.
Kuhlmeier, 484 U.S. 260 (S. Ct. 1988). “[S]peech failing outside of these
categories is subject to Tinker ’s general rule: it may be regulated only if it would
substantially disrupt school operations or interfere with the rights of others.”
Lay_shock v. Hermitage School District, 496 F. Supp. 2d 587, 596 (2007).

94. In the present case, J.V.’s complaint about the program did not cause any
substantial disruption in school operations or interfere with the rights of others
Instead, she was concerned about her own treatment and the lack of

accommodations for her for her disabilities Her needs were not being met and she

26

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 27 of 42 Page|D: 28

was entitled to accommodations under her 504 Plan No disruption of the school
operations was even mentioned by Defendants and the alleged claim by another
student was false, if it even existed, as Plaintiff was denied the right to see said
complaint, Thus, her speech was protected under the Tinker guidelines

95. Article 1, Paragraph 6 of the Constitution of the State ofNew Jersey
provides that: “Every person may freely speak, write and publish his sentiments on
all subjects, being responsible for the abuse of that right. No law shall be passed to
restrain or abridge the liberty of speech or of the press.”

96. Here, Plaintiff was retaliated against in violation of her rights under Article
l, Paragraph 6 of the Constitution of the State of New Jersey and under the First
Amendment.

97. To state a First Amendment retaliation claim, a Plaintiff must show “(l)
constitutionally protected conduct, (2) retaliatory action sufficient to deter a person
of ordinary firmness from exercising his constitutional rights, and (3) a causal link
between the constitutionally protected conduct and the retaliatory action.” ls_larn_vl
Cig ofBridgeton, 804 F. Supp. 2d 190, 198 (D.N.J. 2011); Y_e als_o Zahl v. N.J.
Dep’t of Law & Pub. Safety, 2010 U.S. Dist. LEXIS 22410, *17-18 (D.N.J. 2010).
98. Here, when Plaintiff began having issues with her accommodations with
note taking and her ability to obtain her necessary medications, she complained to

the professor in Spain about the program and the lack of assistance she was getting.

27

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 28 of 42 Page|D: 29

She complained about how the other students were ostracizing her and nothing was
being done about it. Instead, the answer Was to take a bath or to take a walk alone.
There was no assistance by the professor or anyone in the program to obtain class
notes for her, as per her accommodations for her disabilities
99. Within a few days after Plaintiff s expression the discriminatory actions and
inactions by professor and Associate Vice President Murphy occurred and Plaintiff
was removed from the program.
100. As such, Defendants infringed upon Plaintiff’s constitutional rights to free
speech.
COUNT SEVEN

(NEW JERSEY LAW AGAINST DISCRIMINATION)
101. Plaintiffs repeat, re-allege, and incorporate each and every allegation and
fact set forth above with the same force and effect as though they were fully set
forth at length herein
102. Plaintiff has documented disabilities and was provided with a 504 Plan
containing accommodations for her disabilities That document and
accommodations should have been put into effect during her study abroad program
as it was a Rutgers’ program in Spain with Rutgers employees as professors As

such, Defendants were responsible for ensuring that these accommodations such as

28

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 29 of 42 Page|D: 30

note taking was put into place for Plaintiff. When Plaintiff complained that they
were not being implemented, she was retaliated against,

103. The New Jersey Law Against Discrimination (“NJLAD”) states in part,
“[a]ll persons shall have the opportunity to obtain all the accommodations
advantages facilities, and privileges of any place of public accommodation
without discrimination of ...disability This opportunity is recognized as and
declared to be a civil right.” See LIJS_A 10: 5-4.

104. Under the NILAD, M§_A_ 10:5-1, et seq., public schools, such as Rutgers,
are prohibited from discriminating against an individual on the basis of a disability.
105. Plaintiff is a “person” under N.J.S.A. 10:5-1 (a). Under the NJLAD,
Rutgers, The State University of New Jersey is considered “a place of public
accommodation,” pursuant to N._J.S._A_ 1015-5 (1).

106. Defendants violated Plaintiff’s rights under NJLAD in failing to treat her
equally with the other students in the University and in their study abroad program,
Plaintiff is disabled and was, at all relevant times, otherwise qualified to be a
student in the University and study abroad program as set forth herein She was
denied the benefits of the program or otherwise discriminated against because she
was disabled. Plaintiff was, and continues to be, discriminated against, and has

suffered due to a hostile learning environment, which was created by Defendants

29

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 30 of 42 Page|D: 31

107. Plaintiff sent an email complaining about the lack of accommodations and
within a few days she was removed from the program without any due process as a
result of her disabilities

108. Plaintiff has been the victim of retaliation harassment, and intimidation by
Defendants due to her disabilities without any oversight by Defendants or the
University, Board of Govemors, Board of Trustees of Defendants

109. Plaintiff has been the victim and target of retaliation due to her disabilities
and for exercising her right to notify Rutgers of her mistreatment and lack of
accommodations by Defendants individually and in their official capacities in
their study abroad program. Due to her disabilities Plaintiff was denied her due
process rights to see the alleged student complaint against her and by not being
provided with notice, or a formal or informal hearing, or an appeal.

110. Due to her disabilities Defendants denied Plaintiff her rights to have
investigations and proper hearings led and held by an official of the educational
agency or institution who does not have a direct interest in the outcome of the
investigation or hearing, Plaintiff has not been allowed to present evidence or to
even see the accusations against her, which were allegedly relied upon to remove
her from the University program,

111. Defendants are liable for compensatory and punitive damages based on their

participation and /or willful indifference and malice by administrators and

30

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 31 of 42 Page|D: 32

management and the egregiousness of the acts of discrimination against Plaintiff as
set forth in detail herein
112. Defendant entities and administrators such as Associate Vice President
Murphy are part of upper management throughout the relevant timeframe.
113. The discriminatory actions and inactions by Defendants have caused harm to
Plaintiff by preventing her from obtaining an education and participating in an
educational study abroad program for her Spanish major.

M

(NEW JERSEY LAW AGAINST DISCRIMINATION- AIDING AND
ABETTING)

114. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact
set forth above with the same force and effect as though they were fillly set forth at
length herein
115. Defendants, through their own conduct, actions and inactions individually
and in their official capacities aided and abetted each other in violation of M_S_,i
10:5-4 and 10:5-12(e).
116. Individual Defendant had the tacit approval of Defendant entities and acted
in concert with each other to violate Plaintiffs rights causing harm and damages to
Plaintiff.

CLUI~I_TM

(NEW JERSEY LAW AGAINST DISCRIMINATION - HOSTILE
LEARNING ENVIRONMENT)

31

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 32 of 42 Page|D: 33

117. Plaintiffs repeat, reallege, and incorporate each and every allegation and
fact set forth above with the same force and effect as though they were fully set
forth at length herein

118. Due to Plaintiffs physical and psychological disabilities she is a member of
a protected class under the NJLAD.

119. To assert a hostile school-environment claim under the New Jersey LAD, a
student must allege (1) “discriminatory conduct that would not have occurred ‘but
for’ the student’s protected characteristic,” (2) “that a reasonable student of the
same age, maturity level, and protected characteristic would consider sufficiently
severe or pervasive enough to create an intimidating, hostile, or offensive school
environment, and (3) “that the school district failed to reasonably address such
conduct.” N.J.S.A. 10:5~5; See also L.W. ex rel L.G. v. Toms River Regional Sch.

Bd. of Educ. 915 A. 2d 535, 547 (N.J. 2007).

 

120. No other student in the study abroad program was treated the way Plaintiff
was treated.

121. Despite Plaintiff's numerous requests to obtain assistance from faculty, staff
and administrators at Rutgers Defendant entities failed to reasonably address the
issues or to assist Plaintiff and instead created a hostile learning environment,

122. Said Defendants were fully aware of Plaintiffs membership in a protected

class due to her physical and psychological disabilities They discriminated against

32

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 33 of 42 Page|D: 34

Plaintiff due to her membership in that class and as a result, Defendants are liable
for punitive damages for their harassment, intimidation bullying, and retaliation
creating a hostile learning environment for Plaintiff in violation of her rights and
her 504 Plan.

M_T_E_ls
(DEFENDANTS VIOLATED N.J.S.A. 59:1-1 et seq. - TORT CLAIMS ACT)

123. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact
set forth above With the same force and effect as though they were fully set forth at
length herein

124. Plaintiff alleges that Defendants’ actions and inactions constituted
negligence, gross negligence, deliberate indifference, and malice.

125. “The primary liability imposed on public entities is that of respondeat
superior: when the public employee is liable for acts within the scope of that
employee’s employment, so too is the entity.” Tice v. Cramer, 133 N.J. 347, 355
(1993).

126. “[C]laims for emotional distress are encompassed by the term “injury” in
M_SA 59:9-2 (d).” Ayers v. Jackson Tp., 106 N.J. 557, 575 (1987).

127. “Negligence is tested by whether the reasonably prudent person at the time
and place should recognize and foresee an unreasonable risk or likelihood of harm

or danger to others“ Rappaport v. Nichols,_3l N.J. 188, 201 (1959); see also

33

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 34 of 42 Page|D: 35

Butler v. Acme l\/ll<tsh Inc., 89 N.J. 270 (1982); See Kelly v. Gwinnell, 96 N.J.
538, 543 (1984).

128. All said individual defendants and said defendant entities through their
actions and inactions individually and in their official capacities acting under color
of law, were responsible and as a result of this breach of their duty of care, Plaintiff
continues to be harassed, intimidated, retaliated against, defamed, and
discriminated against and Plaintiff suffered and continues to suffer harm as a
result,

129. Defendant entities can be held liable for negligence in retaining an
individual who demonstrates [s/]he is unfit for the job. See Lingar v. Live-In
Companions Inc, 300 N.J. Super 22, 32 (1997) (“[a]n employer who negligently
hires or retains in his employ an individual Who is incompetent or unfit for the job
‘may be liable to a third party whose injury was proximately caused by the
employer’s failure to exercise due care.”’ (gmig Qy, 91 N.J. 159, 170 (1982)).
The question in a negligent hiring claim is whether the “employer, knowing of its
employee’s unfitness incompetence or dangerous attributes when it hired or
retained its employee, should have reasonably foreseen the likelihood that the
employee...would come into contact with members of the public. . .under
circumstances that would create a risk of danger to such persons because of the

employee’s qualities.” See Kay, 91 N.J. at 177 (emphasis added).

34

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 35 of 42 Page|D: 36

130. Individual Defendants acting outside the scope of their employment can be
held liable for acting with deliberate indifference and malice. Individual
Defendants acted with deliberate indifference and malice toward Plaintiff causing
her injury and damages in violation of her rights

131. Defendant entities Rutgers The State University of New Jersey John Does
l-100, each conducting their activities through their agents are subject to liability
for harm resulting from the agents’ negligence and gross negligence,

132. Defendant entities each had a duty of care to Plaintiff and they breached that
duty of care by their failure to properly train and/or supervise individual
administrator Defendants such as but not limited to Associate Vice President
Murphy,

133. Defendant entities knew or should have known of the actions and inactions
of their employees and administrators and yet negligently hired and/or retained
said employees and administrators knowing of the likelihood that they would and
did cause harm to Plaintiffs

134. Associate Vice President Murphy wrongfully dismissed Plaintiff from her
study abroad program based on her disability and in retaliation for her complaints
thereby breaching his duty of care toward Plaintiff. Since Plaintiff complained to
the professor, that professor also breached her duty of care in failing to address

Plaintiffs needed accommodations such as note taking and failed to do so.

35

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 36 of 42 Page|D: 37

135. Defendant entities each had a duty of care to Plaintiff and they breached
that duty of care by their failure to properly train and/or supervise individual
administrator Defendants such as but not limited to Associate Vice President
Murphy.

136. Defendant entities through its employees are liable for the actions of its
employees acting individually and in their official capacities within the scope of
their employment,

137. Defendants Board of Governors and Board of` Trustees are liable for the
actions of` Defendant employees acting within the scope of their employment,
138. Said actions by individual Defendants directly and proximately caused harm
and damages to Plaintiff.

139. Through the negligence of Defendant entities in failing to properly train
supervise, and retain their employees acting Within their official capacities had a
duty of care and breached that duty of care to Plaintiff directly and proximately
causing injury to Plaintiff.

140. Individual defendants acting individually and outside the scope of their
employment under color of law, can be held liable to Plaintiff.

COUNT ELEVEN
(DEFAMATION- LIBEL AND SLANDER)

36

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 37 of 42 Page|D: 38

141. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact
set forth above with the same force and effect as though they were fillly set forth at
length herein

142. A defamation claim “exists to achieve the proper balance between protecting
reputation and protecting free speech." Ward v. Zelikovsky, 136 N.J.516, 528,

643 A.2d 972, 978 (1994). [T]he elements of a defamation claim are: (1) the
assertion of a false and defamatory statement concerning another; (2) the
unprivileged publication of that statement to a third party; and (3) fault amounting
at least to negligence by the publisher. Restatement (Second) of Torts, supra, §
558. When the plaintiff is a public official, plaintiff must establish that the
defendant knowingly or with reckless disregard for the truth published false
statements Id. § 580A. Courts have referred to this standard as "actual

malice." New York Times Co. v. Sullivan, 376 U.S. 254, 279-80, 84 S.Ct. 710, 726,
g L.Ed. 2d 686, 706~07 (1964); Lawrence v. Bauer Publ',L& Printing

Ltdg 8_9_ N.J. 45 L 462, 446 A.2d 4694 475,cert. denied 459 U.S. 999, 103 S.Ct. 358,
7_4 L.Ed.2d 395 (1982); See DeAngelis v. Hill, 847 A. 2d 1261, 1267-1268 (N.J.
Sup. Ct. 2004)

143. Plaintiff meets the “effects test” and can show that (1) The defendant
committed an intentional tort; (2) The plaintiff felt the brunt of the harm in the

forum such that the forum can be said to be the focal point of the harm suffered by

37

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 38 of 42 Page|D: 39

the plaintiff as a result of that tort; (3) The defendant expressly aimed his tortious
conduct at the forum such that the forum can be said to be the focal point of the
tortious activity. Remick v. Manfredy, 238 F. 3d 248, 258 (Ct. App. 3rcl Cir. 2001).
144. In the present case, neither Plaintiff nor individually named Defendants are
public officials

145. The professor and Associate Vice President Murphy falsely accused Plaintiff
of trying to give Percoset to another student and claimed that said complaint came
from another student, However, they then used that false complaint to retaliate
against Plaintiff due to her complaints that she was not receiving her
accommodations Defendants’ use of these false “facts” and misleading
information about Plaintiff, knowing that it was false, were then made to a third
party, and to the Registrar’s and Financial Aid Offices, was negligent and
defamatory.

146. Publication of said knowingly false statements to various entities and offices
within Rutgers such as but not limited to the financial aid office, on Plaintiff"s

school transcript and/or student records also constitutes defamation

MN_T__TWEL_\E
(FALSE LIGHT AND vaAsIoN oF PRrvACY)

147. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact

set forth above with the same force and effect as though they were fully set forth at

length herein

38

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 39 of 42 Page|D: 40

148. Plaintiff was entitled not to have intrusion upon her seclusion public
disclosure of embarrassing private facts and publicity, which placed her in a false
light in the public eye. Romaine v. Kallingg, 109 N.J. 282, 293-294 (1988);

Whalen v. Roe 429 U.S. 589, 599-600, 97 S.Ct. 869, 51 L.Ed.2d 64 (1977); C.N.

 

v. Ridgewood Bd. of Educ., 430 F.3d 159, 178 (3d Cir.2005).

149. Said private information was not newsworthy but rather, only disclosed to
the public by defendants acting under color of law, individually and in their official
capacities to support their mistakes and intentional actions to protect their
program, Defendants disclosed Plaintiff"s disabilities to third parties targeted
Plaintiff, and created an image of Plaintiff that was untrue.

COUNT THIRTEEN
(INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

150. Plaintiffs repeat, reallege, and incorporate each and every allegation and fact
set forth above with the same force and effect as though they were fully set forth at
length herein

151. A claim for intentional infliction of emotional distress requires three
showings: (1) that the defendant's conduct was extreme and outrageous (2) that the
defendant's conduct caused the plaintiff severe emotional distress and (3) that the
defendant acted intending to cause the plaintiff such distress or with knowledge
that such distress was substantially certain to occur. Brown v. Muhlenberg Twpg.,

269 F.3d 205, 218 (3d Cir.2001).

39

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 40 of 42 Page|D: 41

152. For the reasons set forth herein as well as those to be discovered during the
course of discovery, Defendants including individually named Defendants
conducted themselves in an extreme and outrageous manner causing severe
emotional distress to Plaintiff and they knew that such harm would result from
their actions

153. Defendants knew that Plaintiff was disabled and merely trying to get
assistance with obtaining the accommodations she was entitled to under her 504
Plan, Yet, the Defendants did not like the fact that she complained about the study
abroad program and the lack of accommodations and in turn thee retaliated against
her by making up false claims and terminating her program,

154. As a direct and proximate result, Plaintiff suffered damages to her
reputation from Post-Traumatic Stress Disorder, and emotionally, economically,
and educationally.

155. Defendants intended to cause harm to Plaintiff in retaliation for her
complaining about the study abroad program, Defendants were fully aware of the
damage to Plaintiff that would be caused if she was dismissed from the program
and therefore their actions were done with full knowledge of the consequences
156. Plaintiffs husband has also been affected by the actions and inactions by the
Defendants in that he has suffered emotionally as well. He has also suffered

financial harm due to the Defendants’ breach of contract as well.

40

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 41 of 42 Page|D: 42

WHEREFORE, Plaintiffs demand judgment against the Defendants on all of the
foregoing Counts for loss of education emotional distress Post-Traumatic Stress
Disorder, loss of opportunities loss of future employment, loss of tuition loss of
financial aid, other economic damages loss of reputation loss of the study abroad
program and experience, and seek reinstatement into the Rutgers undergraduate
program so Plaintiff can complete her undergraduate degree, enforcement of the
tuition contract, payment of the financial aid that is outstanding due to being
wrongfully removed from the study abroad program, allow Plaintiff to complete
another study abroad program for her maj or, enjoin Defendants from further
discrimination against Plaintiff, and Plaintiffs also seek compensatory damages
consequential damages punitive damages expert fees attorney’s fees and costs,
interest, costs of suit, and for such other relief as the Court deems equitable and
just.

WARSHAW LAW FIRM, LLC
Attorneys for Plaintiffs

By: /s/ Julie Warshaw, Esq.
Julie Warshaw, Esq.
Dated: October 12, 2018
TRIAL DESIGNATION

Pursuant to R. 4:25-4, Julie Warshaw, Esq. is hereby designated as trial attorney.

41

Case 3:18-ov-14972-|\/|AS-T.]B Dooument 1-1 Filed 10/15/18 Page 42 of 42 Page|D: 43

CERTIFICATION PURSUANT TO RULE 4:5-1
I hereby certify that the matter in controversy is not the subject of any other
action pending in any Court or of any pending arbitration proceeding, and that no
other action nor arbitration proceeding is contemplated, and that I know of no other
party who should be joined in this action

WARSHAW LAW FIRM, LLC
Attomeys for Plaintiff

By: /s/ Julie Warshaw, Esq.
Julie Warshaw, Esq.
Dated: October 12, 2018
CERTIFICATION PURSUANT TO RULE 1:38-7
I certify that confidential personal identifiers will be redacted from all

documents submitted in the future in accordance with R.1:38-7(a).

WARSHAW LAW FIRM, LLC
Attomeys for Plaintiff

By: /s/ Julie Warshaw, Esq.

Julie Warshaw, Esq.
Dated: October 12, 2018

42

